ORDER
PER CURIAM.
Tony Harris (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of one count of first-degree robbery, in violation of Section 569.020;1 one count of attempted first-degree robbery, in violation of Section 564.011; and two counts of armed criminal action, in violation of Section 571.015. After finding beyond a reasonable doubt that Defendant was a prior and persistent offender, subject to an enhanced term of imprisonment, the trial court sentenced Defendant to concurrent terms of fifteen years on the robbery count, fifteen years on the attempted robbery count, and five years on each of the armed criminal action counts. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for *451their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.